          Case 2:20-cv-00179-LPR Document 4 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

 EMMANUEL BOSTIC                                                             PLAINTIFF
 Reg #21133-043

 v.                             Case No. 2:20-cv-00179-LPR



 BUREAU OF PRISONS                                                          DEFENDANT

                                        JUDGMENT

       In accordance with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that Plaintiff Emmanuel Bostic’s Petition for Compassionate

Release (Doc. 1) is DISMISSED without prejudice for lack of jurisdiction.

       IT IS SO ADJUDGED this 2nd day of November 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT COURT
